13‐4480‐cv 
        Wang v. The Hearst Corp. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 2nd day of July, two thousand fifteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                      DENNIS JACOBS, 
                      RICHARD C. WESLEY,  
                                  Circuit Judges. 
        ____________________________________________  
         
        XUEDAN WANG, on behalf of herself and all others  
        similarly situated, ELIZABETH MANCINI, MATTHEW 
        JORDAN WAGSTER, STEPHANIE LAUREN SKORKA, 
        ERIN E. SPENCER, ALEXANDRA RAPPAPORT, SARAH 
        WHEELS, CAITLIN LESZUK, 
         
                                  Plaintiffs‐Appellants, 
         
                      ‐v.‐                                        No.   13‐4480‐cv 
                                                        
        THE HEARST CORP. 
                                  Defendant‐Appellee. 

                
                  The clerk of the court is directed to amend the caption as set forth above. 
____________________________________________  
 
FOR APPELLANTS:        RACHEL BIEN (Adam T. Klein, Juno Turner, on the 
                       brief), Outten & Golden LLP, New York, NY. 
 
FOR APPELLEE:          JONATHAN R. DONNELLAN (Eve Burton, Kristina E. 
                       Findikyan, Courtenay O’Connor, on the brief), Hearst 
                       Corp., New York, NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Harold Baer, Jr., Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court denying 

summary judgment be and hereby is VACATED, the order denying class 

certification be and hereby is AFFIRMED, and the case REMANDED. 

       Plaintiffs brought this interlocutory appeal from the district court’s May 8, 

2013  order  denying  their  motion  for  partial  summary  judgment  and  denying 

their motion for class certification. This appeal was argued in tandem with Glatt 

v.  Fox  Searchlight  Pictures,  Inc.,  No.  13‐4478‐cv,  which  we  decide  today  in  a  full 

opinion. We assume the parties’ familiarity with the underlying facts, procedural 

history, and specification of issues for review. 

        

        



                                               2
                 Plaintiffs’ Motion for Partial Summary Judgment 

       Before  the  district  court,  plaintiffs,  who  worked  as  unpaid  interns  at 

various  Hearst  magazines,  moved  for  partial  summary  judgment  contending 

that  they  were  “employees”  for  purposes  of  the  Fair  Labor  Standards  Act 

(“FLSA”), 29 U.S.C. §§ 206‐07, and New York Labor Law (“NYLL”), N.Y. Labor 

Law  §  652.  The  district  court  denied  plaintiffs’  motion  because  it  found  that 

material disputes of fact existed with respect to the proper standard to apply and 

with respect to the first, second, third, and fourth Department of Labor (“DOL”) 

factors enumerated in its Intern Fact Sheet. 

       We  review  a  district  court’s  denial  of  summary  judgment  de  novo.  See 

Velez  v.  Sanchez,  693  F.3d  308,  313‐14  (2d  Cir.  2012).  A  grant  of  summary 

judgment should be affirmed only if, drawing all reasonable inferences in favor 

of  the  nonmoving  party,  there  are  no  genuine  issues  of  material  fact  and  the 

movant is entitled to judgment as a matter of law. Id. 

       On appeal, plaintiffs argue that the district court erred by failing to grant 

their motion for partial summary judgment because interns must be considered 

employees  if  they  provided  an  immediate  advantage  to  the  employer.  In  the 

alternative,  they  argue  that  the  district  court  erred  by  failing  to  grant  partial 




                                              3
summary judgment because Hearst cannot establish four of the six DOL criteria 

as a matter of law. Both arguments are without merit. As we explained fully in 

Glatt,  an  unpaid  intern  is  an  employee  under  the  FLSA  when  the  employer, 

rather than the intern, is the primary beneficiary of the parties’ relationship. Glatt 

v. Fox Searchlight Pictures, Inc., No. 13‐4478‐cv, slip op. at 13 (2d Cir. July 2, 2015). 

We also announced a non‐exhaustive set of factors that courts can use to answer 

that  question.  Id.,  slip  op.  at  14‐15.  Accordingly,  even  assuming  that  Hearst 

received an immediate advantage from plaintiffs and could not establish four of 

the DOL factors, plaintiffs have not shown that they were entitled to judgment as 

a matter of law on the issue of their employment status. 

       Although  the  district  court  applied  a  totality  of  the  circumstances  test,  it 

understandably  did  not  consider  all  of  the  factors  we  proposed  in  Glatt.  The 

district  court  should  determine  in  the  first  instance,  in  light  of  Glatt,  whether 

plaintiffs  established  that  they  were  FLSA  employees  as  a  matter  of  law. 

Accordingly,  we  vacate  the  district  court’s  order  denying  the  plaintiffs’  motion 

for  partial  summary  judgment  and  remand  for  further  proceedings  consistent 

with  our  opinion  in  Glatt.1  As  in  Glatt,  the  district  court  may,  in  its  discretion, 



        During  the  pendency  of  this  appeal,  the  case  was  reassigned  to  Judge  J.  Paul 
       1

Oetken because of the death of Judge Baer. 


                                                4
permit  the  parties  to  introduce  new  evidence.  We  express  no  opinion  with 

respect  to  the  outcome  of  any  renewed  motions  for  summary  judgment  under 

the standard we set forth in Glatt. 

                       Plaintiffs’ Motion for Class Certification 

       Plaintiffs  also  moved  to  certify  the  following  class  pursuant  to  Federal 

Rule  of  Civil  Procedure  23(b)(3):  “All  persons  who  have  worked  as  unpaid 

interns at Hearst Magazines in New York between February 1, 2006 and the date 

of  final  judgment  in  this  matter.”  S.A.  7.  The  district  court  determined  that 

plaintiffs  established  Rule  23(a)’s  requirements  of  numerosity,  typicality,  and 

adequacy, but failed to establish commonality under Rule 23(a) or predominance 

under  Rule  23(b)(3).  Accordingly,  the  district  court  denied  plaintiffs’  motion  to 

certify the class. 

       We  review  the  district  court’s  class  certification  ruling  for  abuse  of 

discretion  and  the  conclusions  of  law  that  informed  its  decision  to  deny 

certification  de  novo.  See  Parker  v.  Time  Warner  Entmʹt  Co.,  L.P.,  331  F.3d  13,  18 

(2d Cir. 2003). 

       The district court found that there was no uniform policy with respect to 

the  contents  of  the  internships,  including  interns’  duties,  training,  and 




                                               5
supervision, such that the analysis would have to be individualized. As a result, 

the  district  court  concluded  that  common  questions  do  not  predominate  over 

individual ones. 

       On  appeal,  the  plaintiffs  contend  that  Hearst’s  common  practices  will  be 

decisive of the merits and that representative testimony can be used to establish 

those common practices. These arguments are unpersuasive. As we have framed 

the  relevant  inquiry,  courts  must  analyze  how  the  internship  was  tied  to  the 

intern’s  formal  education,  the  extent  of  the  intern’s  training,  and  whether  the 

intern continued to work beyond the period of beneficial learning. See Glatt, No. 

13‐4478‐cv,  slip  op.  at  19.  Irrespective  of  the  type  of  evidence  used  to  answer 

them,  these  questions  are  individual  in  nature  and  will  require  individual 

analysis.  See  id.  Moreover,  the  district  court  correctly  recognized  that  interns’ 

experiences varied across the numerous departments at each of the 19 magazines 

Hearst  operates  in  New  York.  Therefore,  because  of  variation  in  the  proposed 

class  and  the  need  for  individual  analysis  of  each  intern’s  situation,  common 

questions do not predominate over individual ones. 

       In  sum,  the  district  court’s  conclusions  are  in  accord  with  our  holding  in 

Glatt  that  the  question  of  an  intern’s  employment  status  is  a  “highly 




                                             6
individualized  inquiry.”  See  Glatt,  No.  13‐4478‐cv,  slip  op.  at  19.  Therefore,  the 

district court did not abuse its discretion by denying plaintiffs’ motion to certify 

the  proposed  class.  See  Myers  v.  Hertz  Corp.,  624  F.3d  537,  548  (2d  Cir.  2010) 

(district court did not abuse its discretion by denying certification of class of store 

managers  where  determination  of  whether  managers  were  exempt  under  the 

FLSA would be resolved “by examining the employees’ actual job characteristics 

and duties”). Accordingly, for substantially the same reasons that we vacated the 

district court’s order granting the plaintiffs’ motion to certify the proposed class 

in  Glatt,  we  affirm  the  district  court’s  order  denying  plaintiffs’  motion  for  class 

certification.2 

       We  have  considered  the  remainder  of  the  plaintiffs’  arguments  and  find 

them  to  be  without  merit.  Accordingly,  the  order  of  the  district  court  denying 

summary judgment hereby is VACATED, the order of the district court denying 

class certification hereby is AFFIRMED, and the case is REMANDED for further 

 




        Although we find that the district court’s certification order accords with the 
       2

new legal standard we announced in Glatt, we cannot foreclose the possibility that a 
renewed motion for class certification might succeed on remand under our revised 
standard. See Glatt, No. 13‐4478‐cv, slip op. at 20 n.5. 


                                               7
 proceedings consistent with our opinion in Glatt v. Fox Searchlight Pictures, Inc., 

No. 13‐4478‐cv (2d Cir. July 2, 2015), and this order. 

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            8